Order entered May 15, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00410-CV

                             IN RE STACEY D. HOWARD, Relator

                  Original Proceeding from the 401st Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 401-04354-2013

                                              ORDER
                            Before Justices Myers, Molberg, and Nowell

        Based on the Court’s opinion of this date, we CONDITIONALLY GRANT the writ of

mandamus as to relator’s request that the trial court rule on his outstanding motions and his

requests for a trial setting. We DIRECT the trial court to, within thirty days of the date of this

opinion, issue written rulings on all motions pending as of the date of this order, and issue a

written order setting the case for trial in order to proceed to judgment. We further DIRECT the

trial court to allow relator to participate in pre-trial hearings and trial by affidavit, deposition,

telephone, or other effective and constitutionally-reasonable means. We further ORDER the

trial court to file with this Court, within the time for compliance with the Court’s opinion and

order of this date, a certified copy of its rulings and orders evidencing such compliance. Should

the trial court fail to comply with this order, the writ will issue.
       We DENY the petition for writ of mandamus as to relator’s complaint that Respondent

has not ruled on relator’s motion for summary judgment and request for bench warrant.


                                                   /s/    LANA MYERS
                                                          JUSTICE